DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 2, Fig. 3, including Claims 1-18 and 20, without traverse, in the reply filed on 07/25/2022 is acknowledged. Claim 19 is withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 14 recite “bendable” is a relative term which renders the claim indefinite. The term “bendable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such the claim is unclear and definite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZENG et al. 20180129852.

    PNG
    media_image1.png
    318
    509
    media_image1.png
    Greyscale


Regarding claim 1, fig. 4 of Zeng discloses a display device comprising: 
a substrate 12; 
a display element layer (layer of 312/311) provided on the substrate, the display element layer including a plurality of light emitting devices (plurality of 311); 
a circuit element layer 313 (first electrode layer) provided between the substrate and the display element layer, the circuit element layer including a plurality of signal lines 313s through which a signal configured to drive the light emitting devices is transferred and a plurality of light transmitting areas (area of 311) which are located between the signal lines in a plan view (see fig. 2) and allow light to be transmitted therethrough; 
a first light blocking layer (layer of element 20) provided between the substrate and the circuit element layer, the first light blocking layer including a plurality of first openings (regions between 20s); and 
a second light blocking layer (layer of element 50) provided on the first light blocking layer, the second light blocking layer including a plurality of second openings (regions between 50s), 
wherein the second light blocking layer comprises sub-light blocking layers (each of 50 and space between 50s) disposed to be spaced apart from each other along a first direction, the second sub-light blocking layers each having the second openings, and 
wherein the first openings of the first light blocking layer overlap with an area between the second sub-light blocking layers (see fig. 4).

Regarding claim 13, fig. 4 of Zeng discloses a display device comprising: 
a substrate; a display element layer provided on the substrate, the display element layer including a plurality of light emitting devices;
a circuit element layer provided between the substrate and the display element layer, the circuit element layer including a plurality of signal lines through which a signal configured to drive the light emitting devices is transferred and a plurality of light transmitting areas which are located between the signal lines in a plan view and allow light to be transmitted therethrough; 
a first light blocking layer provided between the substrate and the circuit element layer, the first light blocking layer including a plurality of first openings; and 
a second light blocking layer provided on the first light blocking layer, the second light blocking layer including a plurality of second openings (see claim 1 rejection above), 
wherein the first light blocking layer comprises first sub-light blocking layers (each of 20 and space between 20s) disposed to be spaced apart from each other along a first direction, the first sub-light blocking layers each having the first openings, and 
wherein the second openings of the second light blocking layer overlap with an area between the first sub-light blocking layers (see fig. 4 above).

Regarding claim 20 (see claim 1 rejection above), fig. 4 Zeng (which is portable) is a portable terminal comprising: 
a substrate; 
a display element layer provided on the substrate, the display element layer including a plurality of light emitting devices; 
a circuit element layer provided between the substrate and the display element layer, the circuit element layer including a plurality of signal lines through which a signal configured to drive the light emitting devices is transferred and a plurality of light transmitting areas which are located between the signal lines in a plan view and allow light to be transmitted therethrough; 
a first light blocking layer provided between the substrate and the circuit element layer, the first light blocking layer including a plurality of first openings; and 
a second light blocking layer provided on the first light blocking layer, the second light blocking layer including a plurality of second openings, 
wherein the second light blocking layer includes second sub-light blocking layers disposed to be spaced apart from each other along a first direction, the second sub-light blocking layers each having the second openings, and 
wherein the first openings of the first light blocking layer overlap with an area between the second sub-light blocking layers.

Regarding claim 2, fig. 4 of Zeng discloses wherein the first openings and the second openings that overlap with the light transmitting areas are different from each other.


    PNG
    media_image2.png
    581
    1198
    media_image2.png
    Greyscale


Regarding claim 3 (insofar as to be incompliance with 112 2nd), Zeng necessary discloses wherein the substrate is bendable (a term of degree) with respect to a bending axis.

Regarding claim 4, fig. 4 of Zeng (as labeled by examiner above) discloses wherein the second sub-light blocking layers are adjacent to the bending axis and are spaced apart from each other with the bending axis interposed therebetween.

Regarding claims 5 and 18, fig. 4 of Zeng (as labeled by examiner above) wherein the first openings of the first light blocking layer are disposed to overlap with the bending axis.

Regarding claim 6, fig. 4 of Zeng discloses wherein the first light blocking layer comprises first sub-light blocking layers disposed to be spaced apart from each other along the first direction, the first sub-light blocking layers each having the first openings.

Regarding claim 7, fig. 4 of Zeng discloses wherein at least a portion of one of the first sub-light blocking layers and at least a portion of one of the second sub-light blocking layers overlap with each other.

Regarding claim 11, fig. 9B of Zeng discloses further comprising: a sensor layer provided on an opposite surface of one surface of the substrate F20, on which the first light blocking layer is provided, and wherein the sensor layer is configured to sense incident light.

Regarding claim 12, fig. 4 of Zeng discloses wherein each of the first and second openings provides an optical path of light incident into the sensor layer.

Regarding claim 14 (see rejection of claims 3-4), Zeng discloses wherein the substrate is bendable with respect to a bending axis, and wherein the first sub-light blocking layers adjacent to the bending axis are spaced apart from each other with the bending axis interposed there between.

Regarding claim 15, fig. 4 of Zeng discloses wherein the second light blocking layer comprises second sub-light blocking layers disposed to be spaced apart from each other along the first direction, the second sub-light blocking layers each having the second openings.

Regarding claim 16, fig. 4 of Zeng discloses wherein at least a portion of one of the first sub-light blocking layers and at least a portion of one of the second sub-light blocking layers overlap with each other.

Allowable Subject Matter
Claims 8-10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829